UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1607


DOUGLAS SOTO HERNANDEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 17, 2013              Decided:   January 29, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Diane E. McHugh-Martinez, LAW OFFICE OF MCHUGH-MARTINEZ, P.C.,
Washington, D.C., for Petitioner.    Stuart F. Delery, Assistant
Attorney General, Douglas E. Ginsburg, Assistant Director,
Rebekah Nahas, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas   Soto-Hernandez,             a     native    and     citizen       of

Honduras,    petitions    for    review      of   an     order    of    the    Board    of

Immigration Appeals (“Board”) denying his motion to reopen.                            We

have reviewed the record and the Board’s order and conclude that

the Board did not abuse its discretion in denying the motion.

See 8 C.F.R. § 1003.2(a), (c) (2013).                     We therefore deny the

petition for review for the reasons stated by the Board.                         See In

re: Soto-Hernandez (B.I.A. Apr. 30, 2013).                        We dispense with

oral   argument   because       the    facts      and    legal     contentions         are

adequately    presented    in    the    materials        before    this       court    and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                         2